PALMER, J., with whom KATZ, J.,
joins, concurring. As I stated in my concurring opinion in State v. Lockhart, 298 Conn. 537, 587-88, 4 A.3d 1176 (2010) (Palmer, J., concurring), I believe that this court should adopt a rule, in the exercise of its inherent supervisory authority over the administration of justice, requiring the police to record electronically all police station interrogations of suspects, unless it would not be reasonably feasible for the police to do so in a particular case. I am persuaded that this court should adopt such a rule in view of the fact that, as I explained in Lockhart, the reasons militating in favor of such a recording requirement are compelling, whereas the arguments against it are entirely unpersuasive. Id., 588 (Palmer, J., concurring). Because those reasons and arguments are addressed in detail in my concurrence in Lockhart, I do not repeat them here. Suffice it to say that recent studies, including *445studies of wrongful convictions overturned through the use of DNA evidence, have demonstrated both that the phenomenon of false confessions is significantly more widespread than previously thought and that innocent suspects who falsely confess are invariably convicted. See id., 589-95 (Palmer, J., concurring). “Because a confession constitutes such persuasive evidence of guilt, the value of having a recording of that confession and the interrogation that leads to it cannot be overstated.” Id., 595 (Palmer, J., concurring). Indeed, the recording of confessions “would greatly aid both the trial court and the jury in evaluating the . . . reliability ... of those confessions” and thereby “dramatically reduce, if not eliminate, any possible likelihood of an erroneous conviction predicated on an involuntary [or false] confession.” State v. Lawrence, 282 Conn. 141, 185, 920 A.2d 236 (2007) (Palmer, J., concurring).
The contention of the defendant, Lee Edwards, in the present case that the police should have recorded the statements that they obtained from him at the police station is particularly compelling in view of the fact that the defendant suffers from both a significant mental impairment, bordering on retardation, and from several, serious psychiatric disorders. With respect to the defendant’s mental abilities, trial testimony revealed that the defendant has a full-scale intelligence quotient (IQ) of seventy, that IQ scores below eighty-five are in the borderline and impaired range, and that scores below seventy indicate some form of mental retardation. With respect to the defendant’s psychiatric problems, the evidence disclosed that the defendant previously has been diagnosed with schizophrenia, post-traumatic stress disorder, Tourette’s syndrome and dysthymia. In fact, the defendant’s psychiatric condition was so severe following his arrest in this case that he was found not competent to stand trial on five separate occasions, despite repeated and extensive periods of *446inpatient psychiatric treatment and involuntary medication.
It is well established that people with mental illness and mental deficiencies are more prone than others to confess falsely, either because of an inordinate desire to accommodate and agree with authority figures or because they are unable to cope with the psychological intensity of the police interrogation, which frequently includes the use of sophisticated ploys and techniques designed to weaken the suspect’s resolve. See, e.g., State v. Lockhart, supra, 298 Conn. 591-93 and n.9 (Palmer, J., concurring). “Because . . . mentally disabled persons are especially vulnerable to police overreaching — and because . . . they also are more likely to confess falsely even in the absence of improper government coercion — videotaping confessions by such persons would serve an especially salutary purpose.” State v. Lawrence, supra, 282 Conn. 185 (Palmer, J., concurring).
Particularly because experience has demonstrated that a recording requirement would not adversely affect the way in which the police question suspects or otherwise impair the ability of the police to obtain confessions; see State v. Lockhart, supra, 298 Conn. 605, 609-16, 619-20 (Palmer, J., concurring); the time has come for this court to impose a recording requirement with respect to police interrogations of suspects that occur at a police station. The benefits to be derived from such a requirement are great, especially in the case of persons who, like the defendant in the present case, suffer from mental disabilities. There is no doubt that the legislature and, perhaps, even the police eventually will see fit to adopt a recording requirement, hopefully sooner rather than later. It is unfortunate, though, that this court remains unwilling to take appropriate action with respect to the recording of confessions despite overriding reason to do so.
*447Because, however, the recording requirement for which I have advocated was rejected by the majority of this court in Lockhart, I am constrained to abide by our holding in that case. Accordingly, I concur in the result.